DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 25-27 and 30-41 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 25 and 38, for a method for using a laser catheter comprising inserting the laser catheter within a cavity, wherein the laser catheter includes a fiber optic core, a distal tip and a pressure sensor disposed near the distal tip, wherein the fiber optic core channels laser light from a laser to the distal tip, wherein the segments are formed of an electrically conductive material, wherein each of the segments is circumferentially separated from the other segments by a separator that is a separate member inserted between the electrically-conductive segments around a diameter of an outer surface of the laser catheter to thereby electrically and acoustically isolate the segments from each other, and wherein each segment of the segments is configured to independently sense pressure applied to that segment has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claims 25 and 38.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792